      Case: 3:20-cv-00224-NBB-RP Doc #: 84 Filed: 03/08/21 1 of 2 PageID #: 2239




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division


 JOHN RASH,                                         )
                                                    )
                       Plaintiff,                   )
                                                    )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                 )
                                                    )
 LAFAYETTE COUNTY, MISSISSIPPI,                     )
                                                    )   ORAL ARGUMENT REQUESTED
                       Defendant.                   )
                                                    )
                                                    )

                     PLAINTIFF JOHN RASH’S RESPONSE TO
             DEFENDANT’S MOTION FOR LEAVE TO FILE RESPONSE
      IN SUPPORT OF SUMMARY JUDGMENT IN EXCESS OF PAGE LIMITATION

        Plaintiff John Rash respectfully submits this response to Defendant’s Motion for Leave to

File Response in Support of Summary Judgment in Excess of Page Limitation (ECF No. 83).

        While counsel for Defendant generally advised Plaintiffs on February 28, 2021 that he

intended to make a request for extra pages, Defendant did not seek Plaintiff’s consent, or advise

Plaintiff that Defendant intended to file a 14-page reply brief, for 48 pages of briefing total on

Defendant’s motion for summary judgment. Plaintiff submits that Defendant’s filing of an

overlong reply brief without first requesting leave of the Court, and instead presenting the brief

and the request to the Court at the same time effectively as a fait accompli, is prejudicial to

Plaintiff.

        Should the Court choose to grant Defendant’s motion and accept the overlong reply brief,

Plaintiff respectfully requests leave to file, by Friday, March 12, a responsive submission of no

more than 5 pages, addressing only authorities cited by Defendant for the first time in reply and

Defendant’s argument that certain evidence submitted by Plaintiff should be stricken or


                                                1
     Case: 3:20-cv-00224-NBB-RP Doc #: 84 Filed: 03/08/21 2 of 2 PageID #: 2240




disregarded. In the alternative, Plaintiff respectfully submits that Defendant’s overlong reply brief

constitutes further good cause to hold oral argument on the parties’ respective motions, as already

requested by Plaintiff in accordance with the Local Rules, so that Plaintiff has the opportunity to

address the new authorities and arguments presented by Defendant on reply. Plaintiff’s counsel

will make themselves available for such argument either in person or remotely at the Court’s

convenience.

                                                        Respectfully submitted,

 Dated: March 8, 2021

                                                             /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                       AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)                 MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                           Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                                 Landon Thames, MS Bar No. 105127
 New York, NY 10017                                   P.O. Box 2242
 (212) 455-2000                                       Jackson, MS 39225
 jyoungwood@stblaw.com                                Phone: (601) 354-3408
 irethy@stblaw.com                                    jtom@aclu-ms.org
                                                      lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                     Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com


                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on March 8, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                        /s/ Joshua Tom
                                                        Joshua Tom




                                                  2
